—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent dated February 25, 1998, that a building owned by the petitioner was subject to the Rent Stabilization Code (9 NYCRR parts 2520-2530), the petitioner appeals from a judgment of the Supreme Court, Kings County (Dowd, J.), dated September 2, 1998, which denied the petition and dismissed the proceeding.
*546Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the respondent’s determination that the building owned by the petitioner was subject to the Rent Stabilization Code notwithstanding its conversion to a building with less than six apartments, was neither arbitrary nor capricious (see, 9 NYCRR 2520.11 [d]; Matter of Zandieh v Division of Hous. & Community Renewal, 249 AD2d 553; Matter of Shubert v New York State Div. of Hous. & Community Renewal, 162 AD2d 261). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.